DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Communication
The examiner acknowledges receipt of response to the election requirement and amendment and remarks filed 12/14/2021.   
The examiner also acknowledges receipt of IDS filed 11/20/2020 and 11/10/2020.
Claims 1-2, 8, 10 and 19 are amended.
Claims 1-20 are pending.
 Election/Restrictions
Applicant has elected the compound:


    PNG
    media_image1.png
    235
    530
    media_image1.png
    Greyscale
In this compound m and n are each 1, p and q are each 0, Q1 is -S-, Q2 is -NR4, wherein R4 is unsubstituted C2 alkyl, R7 is a monocyclic aryl para-substituted with cyclopropyl group, R1 is hydrogen, R5 is unsubstituted 3-pyridinyl, and R6a and R6b are each hydrogen.   3 to C4-C5 cycloalkyl and while in the elected compound R3 is cyclopropyl, a C3 cycloalkyl.   Therefore claim 6 would also be withdrawn.   Therefore, claim 7 which depends from claim 6 would also be withdrawn.
Claims 4-7, 10-11 and 13-16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made in the reply filed on 12/14/2021.
Claims 1-3, 9, 12 and 17-20 are under examination.
Claim 1 has not been amended to reflect the compound elected.   Therefore, compounds in the art that fit into the generic structure of the compound of claim 1 would be applicable.

Priority
This application is a Continuation of application No. 16/186,106, filed on Nov. 9, 2018, now Pat. No. 10,813,355, which is a continuation of application No. 15/443,340, filed on Feb. 27, 2017, now Pat. No. 10,188,105, which is a continuation of application No. 14/115,553, filed on May 2, 2014, now Pat. No. 9,578,881, filed as application No. PCT/US2012/034847 on Apr. 25, 2012; which claims benefit of 61/625,602, filed on Apr. 17, 2012; and which claims benefit of 61/586,492, filed on Jan. 13, 2012; which claims benefit of 61/540,929, filed on Sep. 29, 2011; which claims benefit of 61/483,857, filed on May 9, 2011; and which claims benefit of 61/483,440, filed on May 6, 2011. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by LIPFORD et al. (WO 2009030996 A1).
For claims 1-3, LIPFORD discloses compounds 52377 and 52378 (see the whole document with emphasis on pages 2 and 3 and 6 and 7 and claim 1) (see structures below):


    PNG
    media_image2.png
    263
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    277
    440
    media_image3.png
    Greyscale

In the compounds above, R5 is a substituted aryl, R4 is substituted C6, R3 is substituted monocyclic aryl, Q2 is N R4 and Q1 is -S-
LIPFORD anticipates claims 1-3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, 12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9 and 11-12; 1-3, 4-5, 7-21; and 1-20 of U.S. Patent Nos. 9,578,881 B2; 10,188,105 B2; and 10,813,355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 9,578,881 B2: The issued method uses the compound of the examined claims in its method.   The compound in issued claim 1 and the specific compounds in issued claim 4 are species of the examined compound in examined claim 1.   
US 10,188,105 B2: The compounds in issued claims 1, 10, 17, 20 and 21 are species of the compound in examined claim 1.
 US 10,813,355 B2: The issued method uses the compound of the examined claims in its method.   The compound in issued claim 1 and the specific compounds in issued claims 4, 11-12, 18-19 are species of the examined compound in examined claim 1.   

No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613